Mr. Chief Justice Neil
delivered the opinion of the Court.
The question to be determined arises under a petition filed before this court to supersede an order of supersedeas granted by the court of civil appeals against an order issued by the chancellor holding the chancery eourt of Marion county.
*445It appears that a hill was filed in the chancery conrt referred to, enjoining the sale of land nnder a trnst deed. The chancellor dissolved the injunction. The court of civil appeals, on petition of the complainant in that case, granted a supersedeas against the chancellor’s decree of dissolution. A motion was after-wards made in the court of civil appeals to discharge the supersedeas and that court refused to do so. In the petition now filed before us, and its accompanying brief, it is insisted that the court of civil appeals committed grave error in granting the supersedeas to the chancellor’s order, and we are asked by the writ of supersedeas to suspend or discharge the supersedeas which the court of civil appeals granted.
"We express no opinion upon the merits of the question, because in the view we take of the matter we have, no jurisdiction. The bill presents a case lying wholly within the jurisdiction of the court of civil appeals under section 7 of chapter 82 of the Acts of 1907 creating that court. We can take jurisdiction of eases in that court only through the writ of certiorari, and then only after final decree or judgment in that court. Acts 1907, ch. 82, sec. 8.
On the ground stated, the petition must be disallowed.